DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 11, 12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN 203019994).
	With respect to claims 1 and 15, Wei et al. disclose a retractable wheel or track drive assembly for an amphibian, comprising: an actuator (12); a retraction linkage assembly (13, 12) movable between a protracted position (Fig 3) and a retracted position (Fig 4); a suspension assembly (3, 5, 20) at least partially connected to the retraction linkage assembly and movable between a protracted position and a retracted position (Figs 3 and 4); and at least one wheel (1) or track drive, wherein: when the retraction linkage assembly and the suspension assembly are protracted then the retraction linkage or suspension assembly or both supports or holds the at least one wheel or track drive in a ground engaging position for use on land (Fig 3); at least one component (8, 10, 14) of the retraction linkage assembly is arranged so as to be spaced from the suspension assembly; the actuator comprises a non-actuating end (11) and an actuating end (14); the suspension assembly comprises at least one of an upper control arm (5), a lower control arm (20) and a suspension upright (3); and the non-actuating end of the actuator remains above at least a portion of any one of the upper control arm control arm or the suspension upright in the protracted position (Fig 3) and the retracted position (Fig 4) of the retraction linkage assembly.
	With respect to claim 2, wherein the retraction linkage assembly comprises the actuator (Fig 3).
	With respect to claim 3, wherein: when the retraction linkage assembly and the suspension assembly are retracted then the retraction linkage assembly and suspension assembly or both supports or holds the at least one wheel or track drive in a non ground engaging position for use on water (Fig 4; “Background technology” section in Applicant-provided translation).
	With respect to claim 8, wherein the suspension assembly comprises a spring damper strut (6, 7), a torsion bar and damper, a hydropneumatic unit, or a gas or air spring.
	With respect to claim 9, wherein the actuator comprises a hydraulic (12), electric or pneumatic actuator.
	With respect to claim 11, wherein the suspension assembly comprises an upper control arm (5), a lower control arm (20) and a suspension upright (3).
	With respect to claim 12, wherein the upper control arm and lower control arm comprise wishbones (Fig 1).
	With respect to claim 14, wherein the at least one wheel or track drive is retractable and protractable about an axis or axes each generally or substantially perpendicular to the axis of rotation of the wheel or track drive of the retractable wheel or track drive assembly (Fig 4).
	With respect to claim 19, wherein both the non-actuating end and the actuating end of the actuator remain above at least a portion of any one or more of the upper control arm, the lower control arm or the suspension upright in the protracted and the retracted position of the retraction linkage assembly (Figs 3 and 4).
	With respect to claim 20, wherein least one of the non-actuating end and the actuating end of the actuator remains inboard of at least a portion of any one or more of the upper control arm, the lower control arm or the suspension upright in the protracted position of the retraction linkage assembly (Figs 3 and 4).

Allowable Subject Matter
Claims 4-7, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        6/20/2022